Civil action for recovery for water damage allegedly resulting from actionable negligence.
From judgment on adverse verdict defendant appeals to Supreme Court, and assigns error.
It appears in record on this appeal that the case on appeal, as served by appellant, by stipulation of counsel for parties to *Page 444 
the action, constitutes the case on appeal, and that, in the case on appeal as so constituted, all the evidence is set out printed in mass in form of questions and answers, and not in narrative form as required by Rule 19 (4) of the Rules of Practice in the Supreme Court, 213 N.C. 808.
It further appears that one of the assignments of error is to the refusal of the court to grant motion for judgment as of nonsuit.
The rule provides that "if the case on appeal is settled by agreement of counsel, or the statement of the appellant becomes the case on appeal, and the rule is not complied with, or the appeal is from a judgment of nonsuit, the appeal will be dismissed."
In accordance therewith, and under authority of Pruitt v. Wood,199 N.C. 788, 155 S.E. 924, to which attention is called, the appeal is
Dismissed.